DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “wherein at least one of the first or second electrically conductive materials is in contact with the electrical interconnect “ must be shown or the feature(s) canceled from the claim(s).  Presently, the drawings show that the interface layer 115 is in contact with the electrical interconnect, instead.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and claim 12, a phrase “at least one of the first or second electrically conductive materials is in contact with the electrical interconnect “ is ambiguous.  Presently, applicant’s disclosure teaches the interface layer 115 is in contact with the electrical interconnect 145.
Claims 2-11 and 13-14 fall with their respective independent claims 1, 12.
Claim 15 recites the limitation "the graphite sheet" .  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes that applicant is referring back to the second conductive material which is made of graphite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (20180138155) in view of Lowe (2014/0264818).

    PNG
    media_image1.png
    421
    607
    media_image1.png
    Greyscale

	Regarding claim 1 ,  fig 8A [0078-0080], Kim discloses :   
1. An integrated circuit (IC) package, comprising: a die 130 comprising an integrated circuit, a dielectric material 140 between a sidewall of the die 130 and an electrical interconnect 160; and a second electrically conductive material 280 over the first electrically conductive material, wherein the second electrically conductive material 280 comprises graphite, and wherein at least one of the first or second electrically conductive materials is in contact with the electrical interconnect 160, except a first electrically conductive material.   

    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale

Lowe discloses in figure 6 [0059-0080]) a first conductive material 613 and a second conductive material 615 over a die 614.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kim to teachings of a first electrically conductive material as taught by Lowe, because it is desirous in the art to achieve the predictable result of reducing heat buildup in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
2. The IC package of claim 1, wherein the second electrically conductive material 280 comprises a graphite sheet having an area exceeding that of the die 130.  

As to claim 3, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
3. The integrated circuit package of claim 2, wherein the second electrically conductive material 280 has anisotropic thermal conductivity with a highest thermal conductivity in a plane substantially parallel to a surface of the die 130.

As to claim 4, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:  
4. The integrated circuit package of claim 3, wherein further comprising a metal embedded within an opening in the graphite sheet 280 (Kim); 615 (Lowe), the opening located over the die.  

As to claim 5, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
5. The integrated circuit package of claim 1, wherein: the dielectric material 140 has a thermal conductivity less than 4 W/mK; and the second electrically conductive material 615 has a thermal conductivity of at least 400 W/mK. (See Kim)

As to claim 6, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses: 
6. The integrated circuit package of claim 1, wherein the first electrically conductive material 613 comprises a composite, the composite comprising conductive filler particles within a matrix material [0059-0080; Lowe].  

As to claim 7, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses: 
7. The integrated circuit package of claim 5, wherein the matrix material 613 comprises at least one of an epoxy or silicone [0059-0080; Lowe]. 

As to claim 8, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:  
8. The integrated circuit package of claim 1, wherein:   a first surface of the die 130 is interconnected to one or more first metallization traces 112 within the package; the die 130 has four sidewall surfaces intersecting the first surface of the die and a second surface of the die; the dielectric material 140 is in contact with the four sidewall surfaces; the first electrically conductive material 613 (Kim) is in contact with the second surface of the die 614; and the electrical interconnect is coupled to one or more second metallization traces 112 within the package.  

As to claim 9, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses: 
9. The integrated circuit package of claim 8, wherein the second surface of the die comprises one or more surface recesses, and wherein the first electrically conductive material is within the one or more surface recesses.  

As to claim 10, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses: 
10. The integrated circuit package of claim 8, wherein the electrical interconnect comprises at least one of a solder feature, a pillar or trace comprising copper, or a package stiffener comprising iron.  

As to claim 11, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
11. The integrated circuit package of claim 10, wherein the electrical interconnect forms a perimeter about the four sidewall surfaces of the die, and wherein the solder feature is one of a plurality of solder features spaced along the perimeter, the pillar is one of a plurality of pillars spaced along the perimeter, or the trace or stiffener is continuous along the perimeter.  

As to claim 12, fig 8A[0059-0080], Kim discloses:
12. A computer system, comprising: a power supply; a system component comprising interconnect circuitry; and one or more integrated circuit packages coupled to the system component, wherein at least one of the integrated circuit packages further comprises: an IC die 130; a dielectric material 140 between a sidewall of the die and an electrical interconnect 160; and a second electrically conductive material 280, wherein the second electrically conductive material 280 comprises graphite, and wherein at least one of the first or second electrically conductive materials is in contact with the electrical interconnect 160, except a first electrically conductive material over the die and the dielectric material.  

    PNG
    media_image1.png
    421
    607
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale


Lowe discloses in figure 6 [0059-0080]) a first conductive material 613 and a second conductive material 615 over a die 614.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kim to teachings of a first electrically conductive material as taught by Lowe, because it is desirous in the art to achieve the predictable result of reducing heat buildup in the device.

As to claim 13, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
13. The computer system of claim 12, wherein: the at least one of the integrated circuit packages further comprises a package substrate 110, a center portion of the package substrate coupled to a first surface of the IC die 130 through a plurality of solder features; the dielectric material 140 is over a perimeter portion of the package substrate; in contact with a plurality of sidewall surfaces of the IC die 130, and in contact with the electrical interconnect 160; the first electrically conductive material 613 (Kim) is in contact with the second dielectric material; and the second electrically conductive material 615 is adhered to a second surface of the IC die 614 with the first electrically conductive material 613.  

As to claim 14, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
14. The computer system of claim 13, wherein the electrical interconnect 160 is to be coupled to a ground voltage plane of the system component.  

As to claim 15, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
15. The computer system of claim 14, wherein: the electrical comprises one of a plurality of solder features spaced along a perimeter of the IC die 130, one of a plurality of pillars 160 spaced along the perimeter, or the trace or stiffener is continuous along the perimeter; and the graphite sheet 280  is coupled to the reference voltage through the electrical interconnect 160.  

As to claim 16, fig 8A [0059-0080], Kim discloses:
16. A method of assembling an integrated circuit (IC) package, the method comprising: receiving an IC die 130; coupling the IC die to one or more package metallization levels 110; forming a dielectric material140 between a sidewall surface of the IC die 130 and one or more electrical interconnects (The interconnects positioned between the die and the substrate 110.) that are coupled to at least one of the package metallization levels 112; an electrically conductive material 280 comprising graphite over the IC die and the electrical interconnects; except applying an electrically conductive adhesive over the IC die, over the dielectric material, and over the electrical interconnects [0079-0080], and affixing, with the adhesive.  

    PNG
    media_image1.png
    421
    607
    media_image1.png
    Greyscale

Lowe discloses in figure 6 [0059-0080]) a first adhesive conductive material 613 and a second conductive material 615 over a die 614.

    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kim to teachings of a first adhesive electrically conductive material and affixing the die to the second conductive material, as taught by Lowe, because it is desirous in the art to achieve the predictable result of reducing heat buildup in the device.


    PNG
    media_image3.png
    401
    600
    media_image3.png
    Greyscale


As to claim 17, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
17. The method of claim 16, further comprising:   receiving a package substrate 110 comprising the package metallization levels; attaching solder features [0078-0080] to the package substrate; and wherein: coupling the IC die 130 to the one or more package metallization levels 112 comprises reflowing the solder features to contact a first surface of the IC die; and the electrical interconnects comprise at least one of solder features [0078-0080]attached to the package substrate, or metal features of the package substrate 110.  

As to claim 18, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
18. The method of claim 16, wherein the dielectric material 140 is applied subsequent to coupling the IC die 130 to the package substrate 110.  

As to claim 20, fig 8A and fig 6, the combined teaching of Kim and Lowe discloses:
20. The method of claim 17, wherein forming the dielectric material 140 (Kim) comprises molding an epoxy, having a thermal conductivity at least two orders of magnitude smaller than that of the electrically conductive material 613 (Lowe), around a perimeter of the IC die 130, the epoxy also surrounding electrical interconnects ([0078-0080]; Kim).  



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19. The method of claim 16, wherein: applying an electrically conductive adhesive 613 (Lowe) comprises: dispensing a liquid over the IC die, the dielectric material, and the electrical interconnects, the liquid comprising conductive particles; and at least partially curing the liquid; and affixing the electrically conductive material with the adhesive comprises laminating the graphite sheet to the electrically conductive adhesive.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (2018/0374798) discloses an EMI shield layer with pillars.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813